Name: Commission Regulation (EEC) No 2323/81 of 11 August 1981 on arrangements for imports into Ireland of blouses (category 7) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 81 Official Journal of the European Communities No L 228 /23 COMMISSION REGULATION (EEC) No 2323/81 of 11 August 1981 on arrangements for imports into Ireland of blouses (category 7) originating in Indonesia THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( 1 ), as last amended by Regula ­ tion (EEC) No 920/ 81 (2 ), and in particular Articles 11 and 15 thereof, Importation into Ireland of the category of products originating in Indonesia specified in the Annex hereto shall be subject to the provisional quantitative limits given in that Annex and to the provisions of Article 2 (!) ¢ Article 2 Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Ireland of blouses (category 7) originating in Indo ­ nesia have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; 1 . Products as referred to in Article 1 , shipped from Indonesia to Ireland between 1 January 1981 and the date of entry into force of this Regulation, which have not yet been released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from Indonesia to Ireland after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified of a request for consultations on 31 July 1981 ; Whereas consultations are to be held and it is desir ­ able to make the product in question (category 7) subject to a provisional quantitative limit for the period 1 January to 31 December 1981 in accordance with paragraph 5 (b) of the said Article 1 1 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059 /78 ; Whereas the products in question exported from Indo ­ nesia between 1 January 1981 and the date of entry into force of this Regulation must be set off against the provisional quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1981 and released for free circulation shall be set off against the provisional quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 365, 27 . 12 . 1978 , p . 1 I2 ) OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1981 . No L 228/24 Official Journal of the European Communities 13 . 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1981 . For the Commission Edgard P1SANI Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code  ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e ) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rub ­ berized : A. Outer garments and clothing access ­ ories : II . Other Women's , girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven, for women , girls and infants , of wool , of cotton or of man ­ made textile fibres IRL 1 000 pieces 24